Citation Nr: 0625914	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-38 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.

3.  Entitlement to an increased evaluation for a right eye 
cataract with increased ocular pressure of the left eye due 
to postoperative kidney transplant, currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
December 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  
A February 2004 rating decision denied the veteran 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only, as well as, entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptations.  A September 2004 rating decision increased the 
disability evaluation for the veteran's service connected 
bilateral eye disorder from noncompensable to 30 percent 
disabling, effective from January 2004. 

The issue of entitlement to a grant for an increased 
evaluation for the veteran's bilateral eye disorder, 
currently rated 30 percent disabling is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not cause 
(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

2. The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.

3.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; loss or permanent loss of use of 
one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
the hips or the knees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations are not met. 38 
U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809 (2005).

2.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance and 
adaptive equipment, or for adaptive equipment only, have not 
been met. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this regard, the veteran's 
claims were received in September 2003.  A VCAA notice letter 
was sent to the veteran in November 2003 and complied with 
the specific requirements of VCAA

The VCAA letter specifically informed him of what he should 
do in support of his claim, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim. Therefore, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).    

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, as well as VA treatment and examination 
records.  The veteran has not identified any additional 
evidence pertinent to his claim, not already of record and 
there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v  
Brown, 4 Vet. App. 384 (1993). 

Factual Background

The veteran is service-connected and in receipt of a 100 
percent rating for postoperative kidney transplant, with 
recurrent nephropathy and chronic rejection, with continuing 
dialysis; a 100 percent disability rating for cardiomyopathy 
with hypertension associated with postoperative kidney 
transplant, with recurrent nephropathy and chronic rejection, 
with continuing dialysis; a 30 percent disability rating for 
right eye cataract with increased ocular pressure of the left 
eye due to postoperative kidney transplant; a 20 percent 
disability rating for right iliac artery and vein repair; and 
a 10 percent rating for a right inguinal orchiectomy.  

Specially Adapted Housing Or Special Home Adaptations

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
under Chapter 11 for permanent and total disability due to 1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair. 38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, under Chapter 11, will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis. Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremities of 3 1/2 inches or more, will be taken as loss of 
use of the hand or foot involved. Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot. 38 C.F.R. § 
4.63.

In this case, the evidence does not demonstrate that the 
veteran is blind in both eyes.  On VA eye examination in 
August 2004, vision in the right eye without and with 
correction was "counts fingers" at 4 feet for distance.  
For the left eye, vision without correction and with 
correction was 20/30. Additionally, confrontation fields in 
both eyes were reported to appear to be full.  Neither does 
the evidence reveal that the veteran has the loss of use of 
any lower or upper extremity.  Although the evidence 
demonstrates that the veteran has been in a wheelchair and 
uses an electric scooter for long distances, the use of these 
conveyances is related to his cardiovascular impairment as 
opposed to loss of use of either lower extremity.  
Significantly, when examined by VA in December 2003, his 
examiner noted that there had been recent improvement in his 
heart condition and that the veteran has been gradually 
getting on both his legs and walking.  While it was noted 
that he found that both legs were quite weak and ache, with 
the use of a cane he was reported to move around moderately 
well.  Following a physical examination, it was concluded by 
the examiner in essence that there was no objective evidence 
that the veteran demonstrated the type of functional loss in 
the extremities which would warrant entitlement to benefits 
based on loss of use an extremity or combination of 
extremities such as to preclude locomotion without an 
assistive device.  Accordingly, the preponderance of the 
evidence is against the claim in the absence of qualifying 
permanent disabilities under 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The evidence in this case fails to demonstrate vision of 
5/200 or less in both eyes.  Moreover, as shown on VA 
examination in December 2003, the veteran has no significant 
functional impairment attributable to his hands, let alone 
due to service-connected disability.  See also VA nursing 
admission record of April 2004 noting no loss of motion of 
the veteran's major joints.  Loss of use of both hands is not 
demonstrated.  The preponderance of the evidence is against 
the claim.

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
the VA to provide financial assistance in acquiring specially 
adapted housing to any veteran, no matter how deserving or 
needy he may otherwise be.  Under these circumstances, 
entitlement to specially adapted housing or a special home 
adaptation grant is not established.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Financial Assistance in the Purchase of An Automobile or 
Other Conveyance and Adaptive Equipment, or for Adaptive 
Equipment Only

With respect to the issue of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, a certification of 
eligibility for financial assistance in the purchase of one 
automobile and of basic entitlement to necessary adaptive 
equipment will be made where the claimant meets the 
requirements of paragraphs (a), (b) and (c) of 38 C.F.R. § 
3.808.  The claimant must have had active military, naval or 
air service. 38 C.F.R. § 3.808(a) (2005).  One of the 
following must exist and be the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b) (2005).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  38 C.F.R. § 3.808(c) (2005). 

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis. 38 C.F.R. § 4.63 (2004).

The medical evidence of record does not establish that the 
veteran has service-connected disabilities manifested by the 
loss or permanent loss of use of one or both feet; the loss 
or permanent loss of use of one or both hands; the relevant 
permanent impairment of vision of both eyes; or ankylosis of 
the hips or knees. The focus of the veteran's claim is that 
he is unable to walk without the use of an electric scooter. 
While the veteran's ability to walk is severely limited by 
his nonservice-connected cardiovascular impairment, he does 
not have the requisite loss of use of his feet as a result of 
injury or disease incurred or aggravated by his military 
service as contemplated by law.   In the absence of such 
impairment, the Board finds that the veteran does not meet 
the criteria for entitlement to financial assistance in the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only. See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 
3.808.

Given the foregoing, there is no legal basis for the grant of 
financial assistance in the purchase of an automobile and 
adapted equipment or adapted equipment only. Accordingly, the 
claim must be denied as a matter of law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations is denied

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only, is denied.


REMAND

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to this appeal.  
To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, and with specific respect 
to the issue of an increased evaluation for the veteran's 
service-connected eye disorder, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that in his notice of disagreement received 
in November 2004, the veteran asserted that his service-
connected bilateral eye condition had worsened and that he 
was to undergo further eye evaluation, to include field of 
vision testing, in May 2005. These records are pertinent to 
the issues on appeal and must be considered in connection 
with the issues currently in appellate status.
Accordingly, this case is remanded for the following actions:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his eye disabilities since 
August 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The veteran should be afforded a VA 
optometry examination to determine the 
severity of his loss of vision.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the optometrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the optometrist.  The 
examiner is to provide a detailed report 
regarding the extent of the veteran's eye 
disorders.

4. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for a right eye 
cataract with increased ocular pressure 
of the left eye.  If the determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
returning the claims file to the Board. 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


